Citation Nr: 0503296	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-08 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
partial loss of voice.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1979 to 
November 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  In October 2000, the veteran was hospitalized at a VA 
facility and underwent cervical spine surgery.

2.  Postoperatively the veteran had paralysis of the right 
true vocal cord.  

3.  The veteran's paralysis of the right true vocal cord was 
not proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault, or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for an award of compensation benefits under 38 
U.S.C.A. § 1151 for partial loss of voice have not been met.  
38 U.S.C.A. § 1151 (West 2002 ).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2000, the veteran entered the VA Medical Center 
(VAMC) in Indianapolis, Indiana, where he underwent surgery 
for C7 partial corpectomy with C6-C7 and C7-T1 anterior 
cervical discectomy and fusion.  The record shows he was 
advised of the types of risks inherent in the procedure.  A 
post-surgery note indicated that he initially had some 
hoarseness, but that it was improving.  

The veteran's continued hoarseness resulted in his being 
referred to the otolaryngology and speech pathology clinics 
at VAMC Indianapolis.  He was diagnosed with right true vocal 
cord paralysis with dysphonia (altered voice production).  He 
was subsequently scheduled for micro direct laryngoscopy for 
medialization of the right vocal cord.  He was offered the 
choice of a thyroplasty, a potentially long-term solution, or 
a local injection of Gelfoam in the right vocal cord for 
temporary medialization.  The veteran opted for the Gelfoam 
injection in a procedure done in September 2001.  The report 
of a  follow-up visit the next month noted the veteran's 
voice had improved, and there were no complaints with 
swallowing, eating, or drinking.  There is nothing of record 
indicating any subsequent treatment was either sought or 
performed.

A peer review of the veteran's October 2000 surgery and his 
right true vocal cord paralysis with dysphonia was completed 
in May 2002.  The reviewer, S.R, M.D., reviewed the veteran's 
medical records and concluded that a correct and timely 
diagnosis was made, that the treatment executed was timely 
and proper, that the treatment techniques were performed 
correctly, and that the veteran's condition was properly 
monitored in the course of the procedure.  The reviewer 
concluded that the veteran's injury was probably a result of 
the surgery, yet most experienced, competent practitioners 
would have handled the case similarly in all respects.  It 
was noted that the veteran's loss of voice was a complication 
that was a risk that had been noted in the consent for 
surgery signed by the veteran.

The veteran filed a claim for compensation under 38 U.S.C.A. 
§ 1151, received in July 2001.  Section 1151 provides in 
pertinent part as follows:

(a) Compensation under this chapter. . .shall be 
awarded for a qualifying additional disability. . 
.of a veteran in the same manner as if such 
additional disability. . .were service[]connected.  
For purposes of this section, a disability. . .is a 
qualifying additional disability. . .if the 
disability. . .was not the result of the veteran's 
willful misconduct and--

(1) the disability. . .was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability. . .was--

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

(B) an event not reasonably 
foreseeable . . .

38 U.S.C.A. § 1151.  The Board acknowledges that Dr. S.R. 
found that the veteran's injury was probably a result of the 
surgery, but that is not enough to warrant compensation.  As 
the law states, the proximate cause of the additional 
disability must be one of the identified causes in 
38 U.S.C.A. § 1151(a)(1)(A) or 38 U.S.C.A. § 1151(a)(1)(B).

In applying the law to the facts in this case, the Board 
finds no indication in the record of any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
veteran's surgical treatment.  For these findings, the Board 
relies principally on the May 2002 peer review which noted 
that a correct and timely diagnosis was made, that the 
treatment was timely and proper, that the treatment 
techniques were performed correctly, that the veteran's 
condition was properly monitored during the course of the 
procedure, and that most experienced, competent practitioners 
would have handled the case the same way.  Additionally, the 
reviewer specifically noted that hoarseness, presumably due 
to problems such as the veteran's, was recognized as being a 
known risk of this procedure, which leads to the conclusion 
that the event was in fact reasonably foreseeable.  The 
examiner's conclusions, or those implicit in what the 
examiner said, are uncontradicted by the record.  In other 
words, there is no evidence that refutes the statements made 
about the degree of care taken by those who operated on the 
veteran or about whether such an event was foreseeable.  

Consequently, the Board finds that, upon consideration of the 
entire record, including the medical opinion of the peer 
review and the absence of evidence suggesting a different 
conclusion, the preponderance of the evidence is against the 
claim.  The criteria for an award of compensation benefits 
for right true vocal cord paralysis and subsequent partial 
loss of voice under 38 U.S.C.A. § 1151 have not been met. 

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2001, the month following receipt of his claim, and a year 
before the adverse decision by the RO.  

Specifically regarding VA's duty to notify, the August 2001 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was already being sought by 
the RO, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decision, 
and the procedural steps necessary to appeal.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the pertinent VA 
treatment records discussed above.  The RO also sought the 
medical review discussed above.  The veteran was afforded a 
video conference hearing before the undersigned Veterans Law 
Judge.  Given the standard of the regulation, the Board finds 
that VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
partial loss of voice is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


